                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                  HAMMOND DIVISION

 ORTHOPEDIC PHYSICAL THERAPY
 SPECIALISTS, LLC,

                       Plaintiff,

                        v.                                 CAUSE NO.: 2:17-CV-249-TLS

 INCREMEDICAL, LLC,

                       Defendant.

                                    OPINION AND ORDER

       This matter is before the Court sua sponte. The Court must continuously police its subject

matter jurisdiction. Hay v. Ind. State Bd. of Tax Comm’rs, 312 F.3d 876, 879 (7th Cir. 2002).

       The Complaint alleges that the Court’s original subject matter jurisdiction is based on

diversity of citizenship under 28 U.S.C. § 1332. (Compl., ECF No. 1, ¶ 3.) Diversity jurisdiction

exists when the parties to an action on each side are citizens of different states, with no defendant

a citizen of the same state as any plaintiff, and the amount in controversy exceeds $75,000.00. See

28 U.S.C. § 1332(a)(1). As the party seeking to invoke this Court’s jurisdiction, the Plaintiff bears

the burden of demonstrating that the jurisdictional requirements have been met. Hertz Corp. v.

Friend, 559 U.S. 77, 96 (2010); Smart v. Local 702 Int’l Bhd. of Elec. Workers, 562 F.3d 798,

802–03 (7th Cir. 2009). A failure to meet that burden can result in a dismissal. See Mut. Assignment

& Indem. Co. v. Lind-Waldock & Co., LLC, 364 F.3d 858, 861 (7th Cir. 2004). In this case, the

Plaintiff has sufficiently alleged that the amount in controversy exceeds $75,000.00.

       However, the Plaintiff has not properly alleged the citizenship of the Plaintiff or of the

Defendant, both of which are limited liability companies. A limited liability company is analogous

to a partnership and takes the citizenship of its members. Belleville Catering Co. v. Champaign
Mkt. Place, LLC, 350 F.3d 691, 692 (7th Cir. 2003). If the members of the limited liability

company are themselves limited liability companies, the Plaintiff must also plead the citizenship

of those members as of the date the Complaint was filed. Thomas v. Guardsmark, LLC, 487 F.3d

531, 534 (7th Cir. 2007) (“[A]n LLC’s jurisdictional statement must identify the citizenship of

each of its members as of the date the complaint or notice of removal was filed, and, if those

members have members, the citizenship of those members as well.”). In this case, the Plaintiff

identified each limited liability company’s state of formation and principal place of business,

neither of which is a factor for purposes of diversity jurisdiction. (See ECF No. 1, ¶¶ 1, 2.)

Therefore, the Plaintiff must allege the citizenship of each member of the Plaintiff Orthopedic

Physical Therapy Specialists, LLC and each member of the Defendant Incremedical, LLC.

       Accordingly, the Court ORDERS the Plaintiff to FILE, on or before, June 25, 2019, a

supplemental jurisdictional statement identifying the citizenship of each member of the Plaintiff

Orthopedic Physical Therapy Specialists, LLC and the citizenship of each member of the

Defendant Incremedical, LLC. If any of the members themselves have members, the Plaintiff must

identify the citizenship of those members and so on until the citizenship of all owners and members

of members of both limited liability companies have been identified.

       SO ORDERED on June 11, 2019.

                                             s/ Theresa L. Springmann
                                             CHIEF JUDGE THERESA L. SPRINGMANN
                                             UNITED STATES DISTRICT COURT




                                                2
